Lamar, J.
1. Testimony of a witness that he had heard that, the prosecutor lost certain clothing was not inadmissible as hearsay, when offered, solely for the purpose of showing why he had carefully examined the property found in the possession of the defendant. Civil Code, § 5176.
2. There was ample evidence of the larceny from the house, and direct proof of the fact that recently thereafter the goods were found in the possession of the defendant, who made no attempt to explain how he came thereby. The verdict was demanded by the evidence.

Judgment affirmed.


All the Justices concur.